Title: Monday October 1st. 1787.
From: Adams, John Quincy
To: 


       I have not yet got over the consequences of our frolick on Saturday evening. Three whole evenings I have by this means entirely lost, for I cannot yet write with any comfort. How inseparably in all cases of intemperance, is the punishment allied to the fault!
       Stedman went this day for Portsmouth, will return here to-morrow, and take his final leave on Wednesday. He is going to open an office at Cambridge, where I heartily wish him success.
       In the afternoon I went with Townsend and Thomson and Little, up to Sohier’s, and had the usual fare. We return’d leisurely in the evening. I was too much fatigued to write much; having withal a little of the head ache. Putnam arrived in town this afternoon; and I suppose will enter Mr. Bradbury’s office immediately.
       I shall find I believe very much the want of Mr. Parsons’s presence, when he goes off. His attendance upon the genl. Court, will engross his time very much. Next week he will go to Boston, and will be gone I suppose nearly two months. There are a thousand questions which I shall want to propose to him from time to time; but which I shall be reduced to find out by my own industry, and what assistance Townsend and Amory can give me.
      